Citation Nr: 1025792	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for gastric adenocarcinoma.  

2.  Entitlement to an increased disability rating for right knee 
chondromalacia patella with degenerative joint disease, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for left knee 
chondromalacia patella with degenerative joint disease, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for right 
shoulder sprain, evaluated as 10 percent disabling prior to April 
1, 2009, and as 40 percent disabling therefrom.

5.  Entitlement to a compensable rating for left wrist scar, 
residuals of ganglion cyst removal.

6.  Entitlement to an increased disability rating for right foot 
plantar fasciitis with plantar spurs, currently evaluated as 
20 percent disabling.

7.  Entitlement to an increased disability rating for left foot 
plantar fasciitis with hammertoes, currently evaluated as 
20 percent disabling.

8.  Entitlement to an increased disability rating for lumbar 
spine strain with intervertebral disc syndrome, evaluated as 20 
percent disabling prior to April 1, 2009, and as 40 percent 
disabling therefrom.

9.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
prior to April 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1978 to June 2000.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In a February 2007 rating decision, the RO denied increased 
ratings for bilateral knee, right shoulder, left wrist, bilateral 
feet and lumbar spine disabilities, and a TDIU.  The Veteran 
timely perfected an appeal of these issues.

In a June 2008 rating decision, the RO denied service connection 
for gastric adenocarcinoma.  The Veteran timely perfected an 
appeal of this issue. 

In its July 2009 rating decision, the RO increased the ratings 
for the Veteran's service-connected lumbar spine disability and 
right shoulder sprain to 40 percent, each, and granted a TDIU, 
all effective April 1, 2009.  However, as that award did not 
represent a total grant of benefits sought on appeal, the claims 
for increase remain before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).

The issues of entitlement to service connection for gastric 
adenocarcinoma and entitlement to a TDIU prior to April 1, 2009 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by pain and 
some limitation of flexion, but with flexion to greater than 30 
degrees.

2.  The Veteran's left knee disability is manifested by pain and 
some limitation of flexion, but with flexion to greater than 30 
degrees.  

3.  Prior to April 1, 2009, the Veteran's right shoulder sprain 
was manifested by pain and limitation of shoulder flexion, but 
with flexion to greater than 90 degrees.

4.  Since April 1, 2009, the Veteran's right shoulder sprain has 
been manifested by pain and limitation of motion; ankylosis is 
not present and there is no impairment of the humerus.

5.  The Veteran has a 4 centimeter by 0.3 centimeter scar on the 
dorsal aspect of the left wrist secondary to ganglion cyst 
removal; the scar is stable, non-tender, and does not result in 
limitation of motion or function.

6.  The Veteran's right foot disability is manifested by pain, 
tenderness, plantar calcaneal spurring, and some limitation of 
motion but such symptomatology is not shown to be indicative of 
severe foot disability.  
 
7.  The Veteran's left foot disability is manifested by pain, 
tenderness, hammertoe, and some limitation of motion, but such 
symptomatology is not shown to be indicative of severe foot 
disability.  

8.  Prior to April 1, 2009, the Veteran's lumbar spine disability 
was manifested by pain, but the Veteran had more than 30 degrees 
of forward flexion; incapacitating episodes caused by 
intervertebral disc syndrome and neurological manifestations were 
not present.

9.  Since April 1, 2009, the Veteran's lumbar spine disability 
has been manifested by pain and limitation of motion, without 
ankylosis or incapacitating episodes caused by intervertebral 
disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right 
knee chondromalacia patella with degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5260 (2009).

2.  The criteria for a rating in excess of 10 percent for left 
knee chondromalacia patella with degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5260 (2009).

3.  The criteria for a rating in excess of 10 percent for right 
shoulder sprain prior to April 1, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5201 (2009).

4.  The criteria for a rating in excess of 40 percent for right 
shoulder sprain since April 1, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5201 (2009).

5.  The criteria for a compensable rating for left wrist scar, 
residuals of ganglion cyst removal, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7805 (2008).

6.  The criteria for a rating in excess of 20 percent for right 
foot plantar fasciitis with plantar spurs have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2009).

7.  The criteria for a rating in excess of 20 percent for left 
foot plantar fasciitis with hammertoes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2009).

8.  The criteria for a rating in excess of 20 percent for lumbar 
spine strain with intervertebral disc syndrome prior to April 1, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243-5237 (2009).

9.  The criteria for a rating in excess of 40 percent for lumbar 
spine strain with intervertebral disc syndrome since April 1, 
2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243-5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in August 2005, April 2007, 
and October 2008 letters.  These letters advised the Veteran of 
what information and evidence is needed to substantiate the claim 
for service connection, the claims for higher ratings, and the 
claim for a TDIU, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  The letters also advised the Veteran of 
the necessity of providing medical or lay evidence demonstrating 
the level of disability and the effect that the disability has on 
his employment.  The notice also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to a 
disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific").  The April 2007 letter 
further advised the Veteran of how effective dates are assigned, 
and the type of evidence which impacts those determinations.  The 
claims were readjudicated in July 2009, curing any timing defect.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records and service personnel records, VA treatment 
records and examination reports, and Social Security 
Administration (SSA) records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Veteran contends that his bilateral knee, right shoulder, 
left wrist, bilateral feet, and lumbar spine disabilities are 
worse than evaluated during the course of this appeal.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods based on the facts found - a 
practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Knees

Historically, service connection was awarded for degenerative 
changes in the right and left knees in a July 2000 rating 
decision.  A 10 percent disability rating was assigned for each 
disability, effective July 1, 2000.  The current appeal stems 
from a July 2005 claim for increased ratings.  

Throughout the rating period on appeal, the Veteran's left and 
right knee disabilities have each been evaluated as 10 percent 
disabling pursuant to Diagnostic Code 5003-5261.

Arthritis due to trauma is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010. Degenerative arthritis 
established by x-ray findings is rated according to limitation of 
motion for the joint or joints involved. Where limitation of 
motion is noncompensable, a rating of 10 percent is assigned for 
each major joint (including the ankle and the knee) or group of 
minor joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. In the absence of 
limitation of motion a 10 percent rating is assigned where there 
is x-ray evidence of involvement of two or more major joints, or 
two or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

Regarding limitation of motion, the Rating Schedule provides for 
ratings of 0, 10, 20, or 30 percent where there is limitation of 
flexion of the leg to 60, 45, 30, or 15 degrees, respectively, 
and for ratings of 0, 10, 20, 30, 40, or 50 percent for 
limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 
degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

For rating purposes, normal range of motion in a knee joint is 
from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. 
§ 4.71, Plate II (2009).

Additionally, the VA General Counsel has held that a claimant who 
has arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under Diagnostic 
Codes 5003 and 5257, cautioning that any such separate rating 
must be based on additional disabling symptomatology.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56,704 (1998).  The VA General Counsel has further held 
that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg) may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).

In his 2005 application for TDIU, the Veteran reported that his 
knees were in continual pain and gave out approximately 3 to 4 
times a week.  In a February 2006 letter, one of the Veteran's 
co-workers indicated that the Veteran always had knee pain.

The Veteran was afforded a VA fee basis examination in June 2006.  
At that time, he reported that his knee disabilities resulted in 
weakness, stiffness, swelling, giving way, and fatigability.  In 
addition, he reported constant pain that traveled down the leg.  
He denied any incapacitation or functional impairment, and was 
able to function with medication.  On examination, leg lengths 
were equal.  He did not require an assistive device for 
ambulation.  The knee joints showed positive guarding of movement 
bilaterally.  There was no recurrent subluxation, locking pain, 
joint effusion, or crepitus bilaterally.  The knee joints were 
not in any fixed position or ankylosis.  Flexion of each knee was 
reduced to 120 degrees; extension was normal.  After repetitive 
use, there was evidence of pain, weakness, and lack of endurance 
bilaterally without evidence of incoordination or fatigue, but 
the examiner could not state the additional limitation in degrees 
without resorting to speculation.  The medial, lateral, and 
collateral ligaments, anterior posterior cruciate ligaments, and 
medial and lateral meniscus tests were all within normal limits.  
The Veteran appeared to have limited function with respect to 
standing and walking, secondary to bilateral foot and knee pain.  
X-rays of the knees were negative.  The pertinent diagnosis was 
chondromalacia of the bilateral knees.

During a May 2007 VA orthopedics consultation, the Veteran 
complained of bilateral knee pain.  Examination revealed a full 
range of motion in each knee.  There were no meniscal signs or 
effusion in either knee, and both knees were stable.  There was 
mild patellofemoral crepitus bilaterally.  X-rays were within 
normal limits.  

In the Veteran's substantive appeal, he reported that his knees 
were painful and popped constantly.  

The Veteran was afforded another VA fee basis examination in 
April 2009.  He again reported constant knee pain traveling to 
the joints.  He also reported weakness, swelling, giving way and 
lack of endurance.  He did not have stiffness, heat, redness, 
locking, fatigability or dislocation.  He had not been 
hospitalized nor had surgery for his knees.  He reported needing 
help getting out of bed, and that he walked with a cane and wore 
a knee brace.  He did not require crutches, corrective shoes or a 
walker.  Examination revealed equal leg length.  The knees were 
not tender.  There was no sign of edema, effusion, weakness, 
redness, heat or guarding of movement in either knee.  There was 
no subluxation.  There was no locking pain, genu recurvatum or 
crepitus.  Range of motion testing revealed full extension in 
both knees; however, flexion was limited to 40 degrees, with pain 
at 30 degrees, in each knee.  Joint function in each knee was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, and incoordination after repetitive use.  There was no 
additional limitation in degrees of motion.  Anterior and 
posterior ligaments stability test, medial and lateral collateral 
ligaments test, and medial and lateral meniscus test were within 
normal limits for both knees.  X-rays showed degenerative 
arthritic changes in both knees.  The diagnosis was bilateral 
chondromalacia with degenerative joint disease.  

The examiner noted that there was a strong suggestion that the 
claimant was exhibiting a psychosomatic pain pattern where by his 
perceived pain was much greater than his actual pain.  He 
remarked that posed range of motion elicited a marked pain 
pattern with loss of range of motion that exceeded what was 
exhibited or expected of him when he was doing routine tasks such 
as putting on his shoes after the examination, getting up out of 
the chair on exit of examination, picking his cell phone off the 
floor, etc.  In the examiner's opinion, the Veteran's functional 
limitation's appeared to be far greater than his mechanical 
problems would suggest they should be.  The examiner felt that 
the examination findings overstated the Veteran's actual 
impairment.    

In this case, ratings in excess of 10 percent for left and right 
knee disabilities are not warranted.  Limitation of extension of 
either leg is not shown, and the most limited flexion reported 
after testing is to 40 degrees (and the examiner believed this 
overstated the Veteran's actual impairment).  Full extension and 
flexion limited to 40 degrees only warrants a 10 percent rating 
when considering the diagnostic criteria relevant to limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Even considering the Veteran's subjective complaints of pain, 
stiffness, weakness, swelling, giving way, lack of endurance, and 
fatigability the medical evidence of record does not show any 
additional limitation of motion or functional impairment that 
would support an evaluation in excess of the 10 percent for 
either knee.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see 
also 38 C.F.R. §§ 4.45, 4.59.  As noted by the April 2009 
examiner, no additional limitation in degree of motion was found 
due to pain or after repetitive use.  No other objective evidence 
of record shows otherwise.
 
The Veteran has stated that his knees give way.  However, at each 
of the VA examinations there was no subluxation of either knee 
and ligament testing was within normal limits.  Both knees were 
also stable at the Veteran's VA orthopedics consultation.  The 
Board is affording more probative weight to the test results 
reported by medical professionals then to the Veteran's lay 
account of his knees giving way.  Thus, a separate rating is not 
warranted for other impairment of the leg such as recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Board has considered whether any alternate diagnostic codes 
afford a higher rating here.  However, the Board finds no 
diagnostic code that would allow for ratings in excess of those 
already assigned.  In this regard, VA examiners have specifically 
noted that the Veteran does not have ankylosis of the knee, and 
there is no indication that he has any dislocated semilunar 
cartilage or impairment of the tibia or fibula.  Thus, rating 
under Diagnostic Codes 5256, 5258, and 5262 is not warranted in 
this case.  See 38 C.F.R. § 4.71a.  

With respect to separate ratings, the Board again notes that 
there has been no showing of both flexion and extension limited 
to compensable levels.  Thus, the Veteran is not entitled to 
separate ratings for limited flexion and extension pursuant to 
VAOPGCPREC 9-2004.  Moreover, as there is no objective evidence 
of instability a separate evaluation under Diagnostic Code 5257 
is not warranted for recurrent subluxation or lateral instability 
for either knee under VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

II. Right Shoulder Sprain

Historically, service connection was awarded for right shoulder 
impingement syndrome with scars by a July 2000 rating decision.  
A 10 percent disability rating was assigned, effective July 1, 
2000.  The current appeal stems from a July 2005 claim for an 
increased rating.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  The 
medical evidence of record shows that the veteran is right-handed 
and as such, major, as opposed to minor, hand disability ratings 
are applicable.  38 C.F.R. § 4.69 (2009).

Ankylosis of the scapulohumeral articulation, and impairment of 
the humerus, clavicle and scapula are not shown or claimed; thus, 
the rating criteria relevant to these disabilities is not 
applicable in this case.  The Veteran's right shoulder strain is 
currently rated based on limitation of motion under Diagnostic 
Code 5201.  Under that code section, for the major shoulder, 
limitation of motion at the shoulder level warrants a 20 percent 
rating; limitation midway between side and shoulder level 
warrants a 30 percent rating; and limitation to 25 degrees from 
the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

In his 2005 application for TDIU, the Veteran reported that he 
was unable to raise his arm above his head due to shoulder 
problems.  

At the Veteran's June 2006 fee basis examination, he reported 
that his right shoulder disability resulted in weakness, 
stiffness, swelling, and giving way.  In addition, he reported 
pain on a constant basis; the pain traveled down the arm.  He 
denied any incapacitation or functional impairment, and was able 
to function with medication.  The Veteran was right-hand 
dominant.  Range of motion showed abnormal movement and guarding 
of movement of the right shoulder.  Flexion was decreased to 120 
degrees and in the remaining planes range of motion was normal.  
After repetitive use, the Veteran was additionally limited by 
pain, weakness, and lack of endurance without evidence of 
incoordination or fatigue, but the examiner could not state the 
additional limitation in degrees without resorting to 
speculation.  The shoulder joints were not in any fixed position 
or ankylosis.  X-rays of the right shoulder were negative.  The 
examiner stated that there was no pathology to render a diagnosis 
related to the right shoulder.  

At the Veteran's April 2009 examination he reported constant pain 
traveling to his arm.  He also reported weakness, stiffness, 
giving way, and fatigability.  He also stated that his arm would 
give way.  He did not have swelling, heat, redness, lack of 
endurance, locking or dislocation.  He reported that he could not 
lift things or turn a wrench or sleep on a floor.  Objectively, 
the right shoulder was tender.  There was no sign of edema, 
effusion, weakness, redness, heat or guarding of movement.  There 
was no subluxation.  Flexion was to 30 degrees with pain at 10 
degrees; abduction was to 20 degrees with pain at 5 degrees; 
external rotation was to 35 degrees with pain at 10 degrees; and 
internal rotation was to 30 degrees with pain at 10 degrees.  
Joint function was additionally limited by pain, fatigue, 
weakness, lack of endurance, and incoordination after repetitive 
use.  There was no additional limitation in degrees of motion.  
X-rays of the right shoulder were within normal limits.  The 
diagnosis was status post rotator cuff repair without scar, with 
residuals of rotator cuff syndrome.  The examiner felt that there 
was a strong suggestion of psychosomatic pain pattern, and that 
the examination findings overstated the Veteran's actual 
impairment.

Prior to April 1, 2009, for a rating in excess of 10 percent the 
evidence would need to show limitation of arm motion at shoulder 
level.  On testing in June 2006, flexion of the right shoulder 
was limited to 120 degrees and range of motion was normal in the 
remaining planes.  Shoulder level is 90 degrees flexion; thus, 
the medical evidence is against a finding that the Veteran had 
limitation of arm motion at shoulder level prior to April 1, 
2009.  See 38 C.F.R. § 4.71, Plate I.  The Veteran stated that he 
was unable to raise his arm above his head due to shoulder 
problems.  This was not demonstrated limitation at shoulder 
level.  Thus, a rating in excess of 10 percent is not warranted 
prior to April 1, 2009.  Moreover, in reaching this conclusion, 
the Board has considered the Veteran's complaints of pain.  
However, such pain has not been objectively shown to have 
resulted in additional functional impairment during the period in 
question such as to enable the conclusion that the disability 
picture most nearly approximated the next-higher 20 percent 
rating.  

Since April 1, 2009, the Veteran's right shoulder disability has 
been rated as 40 percent disabling.  This is the highest 
schedular evaluation available for limitation of motion of the 
shoulder without ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200-5201.  The medical evidence in this case shows that 
the Veteran does not have ankylosis.  Given the above, a rating 
in excess of 40 percent is not warranted for the Veteran's right 
shoulder disability at any time since April 1, 2009.  

Even considering the Veteran's subjective complaints of pain, 
stiffness, weakness, swelling, and fatigue the medical evidence 
of record does not show any additional limitation of motion or 
functional impairment that would support evaluations in excess of 
those presently assigned.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. 
§ 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  As noted by the April 
2009 examiner, no additional limitation in degree of motion was 
found due to pain or after repetitive use.  

The Board has also considered whether any alternative diagnostic 
codes could serve as a basis for an increased rating here.  
However, as there is no showing of other impairment of the 
humerus, to include fibrous union or loss of the humeral head, 
Diagnostic Code 5202 cannot afford a higher evaluation.  There 
are no other relevant diagnostic codes for consideration here.  

III. Left Wrist Scar

Historically, service connection was awarded for left wrist scar 
with ganglion by a July 2000 rating decision.  A 10 percent 
disability rating was assigned, effective July 1, 2000.  An 
August 2003 rating decision decreased the rating to a 
noncompensable level.  The current appeal stems from a July 2005 
claim for an increased rating.

To warrant a compensable evaluation for the left wrist scar, the 
evidence would need to show a deep scar or a scar causing limited 
motion and covering an area exceeding 6 square inches (39 square 
(sq.) centimeters (cm.)); or a superficial scar covering an area 
of 144 square inches (929 sq. cm.) or greater or that is unstable 
or painful on examination.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7804 (2008).  A compensable rating could also be 
awarded based on limitation of function of the affect part; here, 
the wrist.  See id., Diagnostic Code 7805.  Limitation of 
dorsiflexion or palmar flexion, or ankylosis of the wrist is 
required for a compensable rating for limitation of function of 
the wrist.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 
(2009). 

The Board notes that during the pendency of the appeal, the 
applicable rating criteria for skin disorders, found at 38 C.F.R. 
§ 4.118, were amended effective October 2008. However, the 
October 2008 revisions are only applicable to applications for 
benefits received by the VA on or after October 23, 2008. See 73 
Fed. Reg. 54708 (September 23, 2008). As the appellant filed his 
claim prior to this date, and has not expressly requested review 
under the revised criteria, only the pre-October 2008 version of 
the schedular criteria is applicable. 

In his 2005 application for a TDIU, the Veteran reported that 
because of his wrist his hand tends to lock up.  

At the Veteran's June 2006 fee basis examination, he reported 
that the residuals of ganglion cyst removal and scar on the left 
wrist included occasional stiffness.  He denied any functional 
impairment resulting from this condition.  Physical examination 
revealed a scar on the dorsal aspect of the left wrist secondary 
to ganglion cyst removal.  The scar measured 4 cm. by 0.3 cm. and 
was leveled.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, inflammation, edema, or tissue loss.  
There was slight hyperpigmentation of the scar less than 5 square 
inches, and an abnormal texture.  Wrist range of motion was 
normal without evidence of pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The diagnosis 
was scar on the left wrist, status post ganglion cyst removal.    

In the Veteran's substantive appeal, he reported that he has 
difficulty with his hand grip.  He also reported arthritis.  

In this case, the wrist scar is not tender or unstable, and does 
not cause limitation of motion or cover the requisite area for a 
compensable evaluation.  Thus, a compensable rating is not 
warranted based on Diagnostic Codes 7801 to 7804.  See 38 C.F.R. 
§ 4.118 (prior to October 23, 2008).  While the Veteran asserts 
that he has difficulty with his grip and arthritis, there is 
simply no indication that this is related to the scar on his 
wrist.  The Veteran as a lay person is competent to testify about 
observable symptoms, such as problems with his grip (Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994)); however, he is not 
competent to diagnose the etiology of any problems with his grip.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In so 
finding, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), which can be interpreted as enabling a lay 
person to speak as to etiology in some limited circumstances in 
which nexus is obvious merely through lay observation, such as a 
fall leading to a broken leg.  However, the question of causation 
here involves a more complex relationship that the Veteran is not 
competent to address.  

Even if the Board were to accept the Veteran's statement that he 
has problems with his grip and arthritis as a result of his wrist 
scar as competent, a compensable rating would still not be 
warranted.  For a compensable rating the evidence would need to 
demonstrate ankylosis or limitation of motion of the fingers, 
which he has not alleged and which is not shown by the medical 
evidence; or a muscle injury, which is also not shown.  See 
38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5216 to 5230, 5307 to 
5309.  The joints in the hand are considered a minor group of 
joints (38 C.F.R. § 4.4) and when limitation of motion is not 
shown, a 10 percent rating based on arthritis is only warranted 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  Thus, even if the Veteran did have 
arthritis and trouble gripping as a result of his wrist scar, a 
compensable rating would not be warranted in this case.

IV. Feet

Historically, service connection was awarded for right plantar 
fasciitis and left plantar fasciitis with hammertoes by a July 
2000 rating decision.  A 10 percent disability rating was 
assigned for each disability, effective July 1, 2000.  The 
current appeal stems from a July 2005 claim for increased 
ratings.

The Veteran's service-connected feet disabilities are currently 
evaluated under Diagnostic Code 5284, which covers "other foot 
injuries."  Under this diagnostic code, moderate, moderately 
severe, and severe foot injuries warrant 10, 20, and 30 percent 
ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
With actual loss of use of the foot, a 40 percent rating is 
assigned.  Id.  The Board recognizes that the Veteran has 
hammertoes on the left foot and that the rating criteria contain 
a diagnostic code covering hammertoes.  In this case, the Veteran 
is already receiving in excess of the maximum disability rating 
available under the diagnostic code covering hammertoes - 10 
percent.  Id., Diagnostic Code 5282 (2009).  Moreover, there is 
no showing that the hammertoes involve distinct symptoms from 
that of the plantar fasciitis such as to enable assignment of 
separate evaluations for each.  38 C.F.R. § 4.14, Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Indeed, no hammertoes were 
shown upon most recent examination, and the earlier June 2006 
examination, while noting hammertoes, indicated that there was no 
pain with palpation of any of the toes or with dorsiflexion. 

With respect to whether a rating in excess of 20 percent is 
warranted for the Veteran's service-connected left and right foot 
disabilities, the evidence of record has been reviewed.  In this 
regard, the Veteran was seen at a service hospital for pain in 
the bilateral arches in October 2005.  He reported that the pain 
radiated to his heels.  Examination revealed excessive pronation 
of both feet.  The feet did not demonstrate full range of motion.  
There was no swelling, exostosis, or erythema of the feet.  The 
medial longitudinal arch of the feet was normal, as was the 
forefoot.  For each foot, dorsiflexion was decreased with the 
knee straight, but not decreased with the knee bent.  The 
assessment at that time was plantar fasciitis and acquired 
deformity of foot - equinus.  X-rays showed bilateral plantar 
calcaneal spurring.  

At the Veteran's June 2006 fee basis examination, the Veteran 
reported that his bilateral feet disabilities resulted in 
constant pain that traveled up the feet to the legs.  He also 
reported stiffness, weakness, and swelling.  He denied any 
functional impairment and he was able to function without 
medication.  Examination of the feet revealed no signs of 
abnormal weight bearing.  Ankle range of motion was normal 
bilaterally.  The feet were positive for tenderness.  The Veteran 
did not have flatfeet and there were no signs of deformity.  
Examination of the Achilles tendon revealed good alignment.  The 
Veteran did not have claw feet or any signs of dropped forefoot 
or marked varus deformity.  Dorsiflexion of all the toes produced 
no pain, and palpation of the metatarsal heads of the toes 
produced no tenderness.  The Veteran appeared to have limited 
functions of standing and walking secondary to bilateral foot and 
knee pain.  X-rays of the feet were negative.  The diagnosis was 
bilateral plantar fasciitis.  

In the Veteran's substantive appeal, he reported use of a cane.  
A January 2008 VA podiatry note reflects that the Veteran had no 
loss of sensation.  He did have callus buildup that was trimmed.

At the Veteran's April 2009 examination he reported constant pain 
in the arches, heels, and corner of outer toes.  At rest he had 
pain and weakness; in addition, while walking he had stiffness, 
swelling and fatigue.  He also reported a loss of balance.  He 
had an abnormal shoe wear pattern.  Examination of the feet did 
not reveal any signs of callosities or breakdown.  Ankle range of 
motion was normal bilaterally.  Examination of the feet revealed 
tenderness; additionally, the right foot had painful motion.  
There was no edema, disturbed circulation, weakness, atrophy of 
the musculature, heat, redness, or instability in either foot.  
There was active motion in the metatarsophalangeal joint of each 
great toe.  Alignment of the Achilles tendon was normal 
bilaterally in weight bearing and non-weight bearing.  Pes 
planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux 
valgus, and hallux rigidus were not present.  There was no 
limitation with standing and walking.  X-rays showed plantar 
spurs of the right foot; the left foot x-ray result was within 
normal limits.  The diagnosis was bilateral plantar fasciitis 
with plantar spurs.  The examiner felt that there was a strong 
suggestion of psychosomatic pain pattern, and that the 
examination findings overstated the Veteran's actual impairment.

The diagnostic codes relevant to the feet-other than Diagnostic 
Code 5284 (other foot injuries)-that allow for ratings in excess 
of 20 percent contemplate acquired flatfoot, acquired claw foot, 
and malunion or nonunion of the tarsal or metatarsal bones.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283.  Examiners 
have determined that the Veteran does not have flatfeet or claw 
feet.  While foot x-rays have been interpreted by multiple 
examiners, none have noted any malunion or nonunion of the tarsal 
or metatarsal bones.  Hence, application of the diagnostic codes 
relevant to flatfeet, claw foot and malunion or nonunion of the 
tarsal or metatarsal bones is not for consideration in this case.  

Thus, the remaining question is whether the feet disabilities 
more closely resemble moderately severe or severe injury.  See 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284.  Here, the Board 
finds that the disability in each foot is no more than moderately 
severe, even accounting for the Veteran's reports of pain and for 
additional functional limitation due to such pain, weakness and 
related factors.  Indeed, he denied any functional impairment at 
the June 2006 examination.  While he later indicated use of a 
cane in 2008, the subsequent April 2009 examination still shows 
less than severe foot disability bilaterally.  For example, his 
ankle motion was normal bilaterally, and there was no edema, 
weakness, muscle atrophy or instability in either foot.  Again, 
the Achilles tendon was normally aligned bilaterally in weight 
bearing and non-weight bearing.  There was no pes planus, pes 
cavus, hammer toes, Morton's metatarsalgia, hallux valgus, and 
hallux rigidus were not present.  There was no limitation with 
standing and walking.  Furthermore, the VA examiner expressly 
stated that the Veteran's complaints appeared to be out of 
proportion with the objective findings.  For all of these 
reasons, the 20 percent evaluation assigned to each foot 
throughout the rating period on appeal is found to fairly account 
for the sum of the Veteran's foot symptomatology, and that the 
evidence does not more nearly approximate a 30 percent rating for 
any portion of the appeals period.

V. Lumbar Spine

Historically, service connection was awarded for lumbar 
mechanical back pain by a July 2000 rating decision.  A 10 
percent disability rating was assigned, effective July 1, 2000.  
The current appeal stems from a July 2005 claim for an increased 
rating.

The Veteran's lumbar spine disability can be evaluated in 
different ways.  First, separate ratings can be assigned for the 
neurological and orthopedic manifestations of the disability 
(using the General Rating Formula for Diseases and Injuries of 
the Spine and any applicable diagnostic codes for neurological 
manifestation).  Here, the Veteran is in receipt of a separate 
service-connected rating for sciatic nerve sensory loss in the 
left lower extremity associated with lumbar spine strain with 
intervertebral disc syndrome and this will be addressed 
accordingly.  

Second, an evaluation can be assigned based on the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  However, if a rating is assigned based on 
incapacitating episodes, the Veteran cannot also receive a rating 
under the General Formula or for separate neurological 
manifestations, as such symptomatology would be included in the 
rating for incapacitating episodes.  See 38 C.F.R. § 4.14 (2009) 
(the evaluation of the same manifestation or disability under 
different diagnoses is to be avoided); see also 38 C.F.R. 
§ 4.71a.

In relevant part, the General Rating Formula for Diseases and 
Injuries of the Spine provides that with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease: a 
10 percent rating is warranted with forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees, 
or muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height; a 20 
percent rating is warranted with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour; a 40 percent rating is warranted with forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; and a 50 percent 
rating is warranted with unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes allows for ratings ranging from 10 
percent to 60 percent based on the total duration of 
incapacitating episodes during a 12 month period.  A 10 percent 
rating is assigned for at least one week but less than 2 weeks, a 
20 percent rating is assigned for at least 2 weeks but less than 
4 weeks, a 40 percent rating is assigned with at least 4 weeks 
but less than 6 weeks, and a 60 percent rating is assigned with 
at least 6 weeks.  An incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

In a February 2006 letter, a co-worker indicated that the Veteran 
always had knee and back pain.

At the Veteran's June 2006 fee basis examination, the Veteran 
reported that his lumbosacral strain resulted in stiffness and 
weakness.  In addition, he had constant low back pain.  He denied 
that the pain traveled.  He denied any incapacitation or 
functional impairment, and was able to function without 
medication.  Inspection of the spine revealed a normal position 
of the head; the spine was symmetrical in appearance and spinal 
motion, and curvatures of the spine were within normal limits.  
There was no intervertebral disc syndrome with nerve root 
involvement.  Examination of the thoracolumbar spine showed no 
evidence of radiation of pain, spasm, or tenderness.  The spine 
was not in any fixed position or ankylosis.  Lumbar range of 
motion was normal.  After repetitive use, the Veteran was limited 
by pain, weakness, and lack of endurance without evidence of 
incoordination or fatigue, and the examiner was unable to state 
the additional limitation in degrees without speculating.  There 
was normal motor and sensory function of the lower extremities 
and deep tendon reflexes at the knees and ankles was 2+ and equal 
bilaterally.  X-rays showed mild anterior hypertrophic changes in 
the mid and lower thoracic spine.  The diagnosis was degenerative 
joint disease of the lumbosacral spine.  

In the Veteran's substantive appeal, he reported using a 
transcutaneous electrical nerve stimulation (TENS) unit, but 
noted that it did not help with pain or limitation of motion.  

A March 2009 magnetic resonance imaging (MRI) of the lumbar spine 
showed mild broad-based disc protrusion at L2/3 through L4/5 and 
L5/S1.  

At the Veteran's April 2009 examination he reported constant pain 
traveling into his back, as well as stiffness and numbness.  He 
also experienced a loss of balance due to his spine condition.  
He used a cane as he has back pain and feels unsteady.  He had no 
loss of bladder or bowel control.  He reported using a brace and 
having no periods of incapacitation.  According to the Veteran he 
could not work, mow his grass, or pick up his granddaughter.  

Objectively, the Veteran had an antalgic gait favoring the low 
back.  His posture was flexed forward.  There was evidence of 
radiating pain on movement.  Muscle spasm was absent and there 
was tenderness with palpation.  There was no ankylosis of the 
lumbar spine.  Flexion of the thoracolumbar spine was reduced to 
20 degrees, with pain occurring at 5 degrees.  The joint function 
of the spine was additionally limited by pain, fatigue, weakness, 
lack of endurance, and incoordination after repetitive use.  
There was no additional limitation in degrees of motion.  There 
was also no motor weakness.  Signs of intervertebral disc 
syndrome included sensory deficit (all of the left lower 
extremity) corresponding to L4, L5, and S1, as well as reflexes 
of 1+.  This corresponded with the sciatic nerve.  The 
intervertebral disc syndrome did not cause any bowel dysfunction, 
bladder dysfunction or erectile dysfunction.  X-rays showed 
degenerative arthritis of the lumbar spine.  The diagnosis was 
lumbar strain pattern with intervertebral disc syndrome pattern 
involving sciatic nerve (sensory only) with degenerative joint 
disease.  The examiner found a strong suggestion of psychosomatic 
pain pattern, and that the examination findings overstated the 
Veteran's actual impairment.

As the Veteran has denied periods of incapacitation and such are 
not shown by the medical evidence of record, rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is not appropriate in this case.  

The evidence in this case shows that prior to April 1, 2009, the 
Veteran had back pain.  Range of motion was normal, there was no 
abnormal curvature of the spine, and neurological testing was 
normal.  Thus, a higher rating under the General Formula and a 
separate rating for neurological disability is not warranted for 
that period.  Moreover, in reaching this conclusion, the Board 
has considered the Veteran's subjective complaints of pain, 
stiffness, weakness, swelling, and fatigue.  However, the medical 
evidence of record does not show any additional limitation of 
motion or functional impairment that would support evaluations in 
excess of those presently assigned.  See DeLuca, 8 Vet. App. 202; 
38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Indeed, the 
examiner in June 2006 could not specify any loss of motion in 
degrees as a result of the Veteran's lumbar spine pain. 

For the period beginning April 1, 2009, the Veteran is currently 
in receipt of a 40 percent schedular evaluation under the General 
Rating Formula for Diseases and Injuries of the Spine based on 
range of motion.  In order to achieve a higher rating, the record 
must establish that ankylosis is present.  Ankylosis is 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint.  Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as 
"immobility and consolidation of a joint due to disease, injury, 
or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 
(30th ed. 2003).  

The medical records clearly demonstrate that while the motion of 
the Veteran's lumbar spine is limited, some range of motion is 
present.  In fact, both VA examiners specifically noted that 
ankylosis was not present.  Thus, it cannot be concluded that the 
Veteran has ankylosis of the thoracolumbar spine, and certainly 
not unfavorable ankylosis.  There is no basis, therefore, for a 
higher evaluation, inasmuch as there is no clinical evaluation of 
ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Since the Veteran already receives the maximum 
disability rating available for limited motion in the lumbar 
spine, it is not necessary to consider the functional loss due to 
pain and weakness on motion.  Johnson, 10 Vet. App. 80 
(implicitly holding that once a particular joint is evaluated at 
the maximum level in terms of limitation of motion, there can be 
no additional disability due to pain).

Neurological disability referable to the service-connected low 
back disability is not shown, other than the sciatic nerve 
sensory loss in the left lower extremity for which service 
connection is currently in effect.  Thus, no additional 
evaluations are warranted based on neurological symptomatology.  
Moreover, a rating in excess of 10 percent for the left lower 
extremity neurologic impairment is not warranted here.  Indeed, 
to achieve a rating in excess of 10 percent under Diagnostic Code 
8520, the record must establish moderate incomplete paralysis of 
the sciatic nerve.  This has not been demonstrated here.  Indeed, 
at the June 2006 examination the Veteran denied radiating pain 
and there was normal motor and sensory function of the left leg.  
Moreover, deep tendon reflexes were 2+ at the knees and ankles.  
The April 2009 examination again revealed no motor weakness.  
There was some sensory defect and slightly diminished reflexes, 
but these findings are deemed accounted for by the already-
assigned 10 percent evaluation.  Overall, the disability picture 
does not more nearly approximate the next-higher 20 percent 
rating for the neurologic symptoms associated with the Veteran's 
lumbar spine disability.  

VI. All Disabilities

For all of the above reasons, the Board finds that the 
preponderance of the evidence is against the claims for higher 
evaluations throughout the entirety of the rating period on 
appeal.  See Hart, 21 Vet. App. 505.

The Board has also considered whether any of the above 
disabilities presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the Veteran's 
disabilities.  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology.  Thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to a rating in excess of 10 percent for right knee 
chondromalacia patella with degenerative joint disease is denied.

Entitlement to a rating in excess of 10 percent for left knee 
chondromalacia patella with degenerative joint disease is denied.

Entitlement to a rating in excess of 10 percent for right 
shoulder sprain prior to April 1, 2009, is denied. 

Entitlement to a rating in excess of 40 percent for right 
shoulder sprain from April 1, 2009, is denied.

Entitlement to a compensable rating for left wrist scar, 
residuals of ganglion cyst removal, is denied.

Entitlement to a rating in excess of 20 percent for right foot 
plantar fasciitis with plantar spurs is denied.

Entitlement to a rating in excess of 20 percent for left foot 
plantar fasciitis with hammertoes is denied.

Entitlement to a rating in excess of 20 percent for lumbar spine 
strain with intervertebral disc syndrome prior to April 1, 2009, 
is denied.  

Entitlement to a rating in excess of 40 percent for lumbar spine 
strain with intervertebral disc syndrome since April 1, 2009, is 
denied.  


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for service connection for gastric 
adenocarcinoma and a TDIU prior to April 1, 2009.

The Veteran asserts that he has gastric adenocarcinoma as a 
result of service, to include exposure to hazardous waste at 
Naval Air Station, Brunswick, Maine, and contaminated drinking 
water at Camp Lejeune, North Carolina.  A VA medical opinion is 
of record regarding the assertion that the Veteran has gastric 
adenocarcinoma as a result of exposure to hazardous waste; 
however, no such opinion has been obtained regarding exposure to 
contaminated water.  In this regard, the Veteran has submitted a 
letter from Headquarters Marine Corps stating that individuals 
who may have lived or worked aboard the Marine Corps Base Camp 
Lejeune between 1957 and 1987 were potentially exposed to 
contaminated drinking water.  According to the letter, the 
primary contaminants involved were two solvents, 
trichloroethylene (TCE) and tetrachloroethylene (PCE).  The 
Veteran has also submitted a newspaper article on studies 
concerning cancer risk at Camp Lejeune.  Service records show 
that the Veteran was stationed at Camp Lejeune for a period of 
time during the aforementioned dates.  Thus, this claim is 
remanded so that a medical opinion can be obtained on this 
matter.  If it is determined that an examination is necessary, 
such should be scheduled.  

As a final matter, the Board also points out that, as any 
decision with respect to the claim for service connection may 
affect the Veteran's claim for a TDIU prior to April 1, 2009, 
this claim is inextricably intertwined with the claim for service 
connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated).  As the claims should be considered 
together, it follows that, any Board action on the TDIU claim, at 
this juncture, would be premature.  Hence, a remand of this 
matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an 
appropriate specialist for review.  After 
a review of the claims file, the examiner 
is asked to provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the Veteran developed gastric 
adenocarcinoma as a result of his exposure 
to contaminated water while serving at 
Camp Lejeune.  

A rationale for all opinions expressed 
should be provided.  The examiner is asked 
to consider the newspaper article and 
letter from Headquarters Marine Corps 
(discussed above) in rendering an opinion.  
If the examiner determines that an 
examination is necessary before rendering 
an opinion, such should be scheduled.  

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed, and 
the claims for service connection for 
gastric adenocarcinoma and a TDIU 
prior to April 1, 2009, should be 
readjudicated.  If the benefits sought on 
appeal remain denied, then the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


